Citation Nr: 0005406	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-00 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chronic right knee strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic left knee strain.


REPRESENTATION

Appellant represented by:	JAMES W. STANLEY, JR., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and MS. SS





INTRODUCTION

The veteran served on active duty from March 1990 to June 
1991, and has periods of active duty for training in the 
National Guard.

The current appeal arose from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Little Rock, Arkansas.  The RO, in pertinent part, 
denied entitlement to evaluations in excess of 10 percent for 
chronic right and left knee strain.

In September 1998 the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for dysthymia.

The undersigned Member of the Board of Veterans' Appeals 
(Board) took testimony from the appellant at the RO in 
October 1999.  A transcript of such testimony, in addition to 
the testimony previously provided at the RO before the RO 
Hearing Officer in February 1998 has been associated with the 
claims file.

During the October 1999 travel Board hearing, the appellant 
presented testimony as to service connection for dysthymia, 
for which the RO determined that new and material evidence 
had not been submitted in September 1998.  It appears that 
the appellant is endeavoring to reopen the previously denied 
claim and this issue is referred to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the appellant's claims for increased 
evaluations of her bilateral knee disabilities are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, plausible claims have been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's allegations concerning the severity of 
her bilateral knee disabilities (that are within the 
competence of a lay party to report) are sufficient to 
conclude that her claims are well grounded.  King v. Brown, 5 
Vet. App. 19 (1993).

The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide an adequate examination.  Olsen v. Principi, 3 
Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992)).  The Court has further held that 
when a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40, 4.45 (1999) must also be considered, and examination 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In March 1997 and April 1998 the appellant was afforded 
examinations of her knees.  She has since complained of 
increasing pain and functional disablement.  While the 
appellant's bilateral chronic knee strain is rated on the 
basis of slight recurrent subluxation or lateral instability 
under Diagnostic Code 5257, her bilateral knee disabilities 
may be evaluated based upon the rating codes for limitation 
of flexion under Diagnostic Code 5260, and limitation of 
extension under Diagnostic Code 5261.  
The Board is of the opinion that a contemporary, 
comprehensive orthopedic examination addressing functional 
loss due to bilateral knee pain would materially assist in 
the adjudication of her appeal.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to her well grounded claims of 
increased evaluations for her bilateral knee disabilities 
under 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board will not decide the issues certified for 
appellate review pending a remand of the case to the RO for 
further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of her bilateral 
knee disabilities.  After obtaining any 
necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the appellant's response, the RO should 
secure all outstanding VA treatment 
reports.

3.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of her bilateral knee 
disabilities.  Any further indicated 
special studies should be undertaken.  


The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated by the examiner 
in this regard.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected bilateral knee chronic strain 
in light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  It is requested 
that the examiner provide explicit 
responses to the following questions:

(a) Does the service-connected 
disability involve only the joint 
structure, or does it involve the 
muscles and nerves?

(b) Does the service-connected 
disability cause weakened movement, 
excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation? If 
the severity of these manifestations 
cannot be quantified, the examiner 
must so indicate.


(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected disability, the presence or 
absence of changes in condition of 
the skin indicative of disease due to 
the service-connected disabilities, 
or the presence or absence of any 
other objective manifestation that 
would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
disability.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by the service 
connected disability, and if such 
overlap exists, the degree to which 
the nonservice-connected problem 
creates functional impairment that 
may be dissociated from the 
impairment caused by the service-
connected disability.  If the 
functional impairment created by the 
nonservice-connected problem cannot 
be dissociated, the examiner should 
so indicate.

The examiner should also be requested to 
express an opinion as to the impact of 
the appellant's bilateral knee 
disabilities on her ability to work.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.


4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not , the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
increased evaluations for the appellant's 
bilateral chronic knee
strain.  In this regard, the RO should 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (1999).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


